UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7087



UNITED STATES OF AMERICA,

                                                Plaintiff- Appellee,

          versus


CLINTON STANLEY MATTHEWS, a/k/a Howard L.
Eastwood,   a/k/a  Stanley   Matthews,  a/k/a
Clinton Mallhew, a/k/a William Christopher
Hinton, a/k/a Bernard Jones, a/k/a Craig
Jerrod Ingram, a/k/a Ian Bernard Matthew,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:93-cr-00066-HCM-1)


Submitted:   November 15, 2007       Decided:   November 26, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton Stanley Matthews, Appellant Pro Se. Charles Philip
Rosenberg, United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clinton Stanley Matthews appeals the district court’s

order denying his 18 U.S.C. § 3582 (2000) motion for reduction of

sentence.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Matthews, No. 2:93-cr-00066-HCM

(E.D. Va. July 3, 2007).   We deny Matthews’ motion for appointment

of counsel.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -